DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 22 July 2022, the following changes have been made: Claims 1 and 12-13 have been amended.
Claims 1-2, 4-6, 8-14, 16-18, and 20 are currently pending and have been examined.

Notice to Applicant

In light of paragraph [0017] of the specification, the ABA training courses can include audio and/or video interaction with the child. 
Examiner is not sure what is the main difference between the amendment in claims 1 and 12-13 and the already recited language of “collecting multi-channel characteristics from ABA training courses and tagging behavioral phenomenon…” Examiner acknowledges that there is a minor difference in the language between the two limitations i.e. the present amendment reciting using a camera, a microphone, video & audio (collecting behavioral phenomenon), low level characteristics and high level characteristics. However, both limitations are collecting the multi-channel characteristics from the child and explicitly end with “……energy, frequency, and pitch of the child.” Examiner’s interpretation of the added amendment being similar to the already present language is supported by Figure 6 and [0058]. Examiner only sees one collecting step in Figure 6 and therefore will interpret the added amendment to be similar to the already present collecting limitation with the exception of the amendment reciting a camera, a microphone, audio, and video.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-2, 4-6, and 8-11), an article of manufacture (claim 12), and a machine (claims 13-14, 16-18 and 20) which recite steps of collecting, using a camera and a microphone, behavioral phenomenon with multichannel characteristics from a child, the behavioral phenomenon including audio, video, low level characteristics including mel-frequency cepstral coefficients (MFCC), filter bank (Fbank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child; receiving, by a processor device, behavioral phenomenon from a child through a remote system over a private network; collecting multi-channel characteristics from a plurality of cloud-based applied behavior analysis (ABA) training courses and tagging behavioral phenomenon in the ABA training courses, the multi-channel characteristics being collected and evaluated including melfrequency cepstral coefficients (MFCC), filter bank (Fbank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child: generating, by the processor device, a similarity score for the child based on a similarity between the behavioral phenomenon and ASD profiles; evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses, by generating a characteristic vector for each for the ABA training courses from aggregated clusters of the multi-channel characteristics for each of the ABA training courses using cluster analysis, with the ABA training courses including teaching communication skills: determining, by the processor device, a dynamic, personalized ABA protocol for the child from a sorted list of the ABA training courses; and automatically controlling an operation of an interactive training device to deliver the dynamic, personalized ABA protocol to the child, the controlling an operation including synthesizing interactive talks corresponding to autistic characteristics of the child determined by the evaluating. 

Step 2A Prong 1
These steps for Autism Spectrum Disorder assessment and intervention, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a processor, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4-6, 8-11, 14, 16-18, and 20 reciting particular aspects of automating clinical documentation such as receiving behavioral phenomenon that includes acoustic characteristics, identifying characteristics selected from the group, receiving behavioral phenomenon, aggregating and clustering multi-channel characteristics includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of controlling an operation of an interactive training device to deliver the dynamic ABA protocol to the child and synthesizing interactive talks corresponding to autistic characteristics of the child determined by the evaluating amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0014] to [0069], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as collecting, using a camera and a microphone, behavioral phenomenon with multichannel characteristics from a child, the behavioral phenomenon including audio, video, low level characteristics including mel-frequency cepstral coefficients (MFCC), filter bank (Fbank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child and receiving, by a processor device, behavioral phenomenon from a child through a remote system over a private network; collecting multi-channel characteristics from a plurality of cloud-based applied behavior analysis (ABA) training courses amounts to mere data gathering; the multi-channel characteristics being collected and evaluated including melfrequency cepstral coefficients (MFCC), filter bank (Fhank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child and using cluster analysis which amounts to insignificant application see MPEP 2106.05(g)).
Dependent claims 2, 4-6, 8-11, 14, 16-18, and 20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 6, 8-11, 14, 18 and, 20 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2, 4-5 and 16-17 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as collecting, using a camera and a microphone, behavioral phenomenon with multichannel
characteristics from a child, the behavioral phenomenon including audio, video, low level characteristics including mel-frequency cepstral coefficients (MFCC), filter bank (Fbank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child and receiving, by a processor device, behavioral phenomenon from a child through a remote system over a private network and collecting multi-channel characteristics from a plurality of cloud-based applied behavior analysis (ABA) training courses, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  generating, by the processor device, a similarity score for the child based on a similarity between the behavioral phenomenon and ASD profiles, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); …filter bank (Fbank)…, see Paul et al. ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients”, …and high level characteristics including energy, see Paul et al. [0167] “Maximum spectral energy in dB,” frequency,  see Paul et al. [0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese,” and pitch of the child, see Paul et al. [0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization,” using cluster analysis, see Paul et al. [0037] “The method further includes clustering each audio segment of the plurality of audio recordings according to audio characteristics of each audio segment to form a plurality of audio segment clusters,” US20160351074A1;  mel-frequency cepstral coefficients (MFCC)…., see Krishnan et al. [0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature,”  ….mel scale (MEL)…., see Krishnan et al. [0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1,” US20140052448A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (Enhance emotional and social adaptation skills for children with autism spectrum disorder: A virtual reality enabled approach) in view of Torres et al. (US20140336539A1), Paul et al. (US20160351074A1), and further in view of Krishnan et al. (US20140052448A1).
Regarding claim 1, Ip discloses receiving, by a processor device, the behavioral phenomenon from the child…. ([pg. 4] “The Kinect sensor allowed students to interact with the virtual scene in an intuitive way and the additional camera system could recognize and record students' facial expressions during learning.”)
……through a remote system over a private network ([pg. 5] “The two workstations, namely the rendering workstation and the MOCAP
workstation, are connected via the 1-Gbps local area network (LAN) for data exchanging.”)
evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses ([pg. 10, Table 3]) Table 3 discloses a similarity score for each of the measures associated with ABA training courses as indicated by the mean and standard deviation. The standard deviation is used to identify scores which are outliers (i.e. scores which are not similar to other scores). The scores are evaluated through the output of a p-value assigned to each of the measures where a p-value < 0.05 indicates a statistically significant interaction.
and automatically controlling an operation of an interactive training device to deliver the dynamic, personalized ABA protocol to the child ([pg. 4] “The main objective of creating a VR-enabled system for ASD training is to facilitate the trainers with simulated virtual scenarios in which situated learning could be applied. The hardware and software environment, together with the VR contents, are designed and developed with three fundamental principles in mind.
(1) The VR scenarios should contain enough visual details and visual cues, and should be presented to the children in an
immersive VR environment with great fidelity;
(2) The VR scenarios should cover real life situations experienced by school-aged children in Hong Kong in their daily life;
(3) While giving the children sufficient freedom to interact with objects and avatars in the virtual scenarios, the trainers
should still be able to lead and maintain the psychoeducation procedures and intervene when it is necessary.”)


Ip does not explicitly disclose however Torres teaches collecting, using a camera…..video…… ([0049] “In a particular embodiment of the instant invention, real-time hand movements are captured from the subject (e.g., child) as he/she faces an interface (e.g. a computer monitor) and are used to trigger real-time videos (e.g., videos of self from a camera facing the subject, pre-recorded cartoon videos of the subject's preference, or the like). The videos are triggered by the subject's real-time motions of his/her hand.”)
generating, by the processor device, a similarity score for the child based on a similarity between the behavioral phenomenon and ASD profiles ([0102] “Similarities scale measures verbal concept formation, abstract verbal reasoning ability, and general intellectual ability…..WASI scaled scores represent performance of the individual in comparison to people from 6 to 89 years of age. Individual subtest scores are reported as T-scores so that a score of 41-59 is considered within the average range: Vocabulary (31); Block Design (67); Similarities (41)…”)
 with the ABA training courses including teaching communication skills ([0070] “In a particular embodiment the set of postures thus learned by the subject are associated with intuitive gestures for communication that operate and control external media (e.g. play, rewind, pause, fast-forward, flicker, etc.).”)
determining, by the processor device, a dynamic, personalized ABA protocol for the child from a sorted list of the ABA training courses ([0158] “The ability to track learning gains in patients to identify the most effective form of sensory-motor feedback for a given individual can facilitate the identification of relevant movement parameters to tailor personalized therapies that exploit the best learning predispositions and the best sensory capabilities of each given individual. In this sense, the present methodology may be used in spectral developmental disorders—such as Autism—and in spectral neurodegenerative disorders as well—such as Parkinson's disease. Both disorders—whether present at the beginning or at the end of the human lifespan—produce a constellation of sensory-motor deficits with variable degrees of severity from individual to individual.”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol with Torres’ techniques for generating a similarity score. The motivation for the combination of prior art elements is to use the similarity score to distinguish, but to also treat different types of autism (See Torres, Background).

Ip in view of Torres does not explicitly disclose however Paul teaches …..and a microphone, behavioral phenomenon with multichannel characteristics from a child, the behavioral phenomenon including audio…… ([0032] “In one embodiment of the system and method for expressive language development, a method for detecting autism in a natural language environment includes using a microphone, sound recorder, and a computer programmed with software for the specialized purpose of processing recordings captured by the microphone and sound recorder combination. ”)
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”) 
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
by generating a characteristic vector for each for the ABA training courses from aggregated clusters of the multi-channel characteristics for each of the ABA training courses using cluster analysis ([0037] “The method further includes clustering each audio segment of the plurality of audio recordings according to audio characteristics of each audio segment to form a plurality of audio segment clusters.” [0263] “Previously, age-normalized features from different recordings are averaged together to form a single feature vector for a child. Alternatively, as in the present example, each individual recording and its feature vector may be used to obtain posterior probability. The incorporation of multiple recordings for a child may be done in the posterior probability space.”)
the controlling an operation including synthesizing interactive talks corresponding to autistic characteristics of the child determined by the evaluating ([0380] “In FIG. 42, an interaction 4200 between a child and a parent is monitored. In this example it may only be necessary to monitor who is speaking and measure the length of each speaking segment and the quiet time between utterances. The system in accordance with the various embodiment can develop metrics indicating the frequency and duration of the turn-taking, as well as indicating the cadence or other characteristics that help speakers, parents, educators, researchers, or other interested parties understand and improve the language environment. More detailed analysis can identify information in the sound signal that indicate tone, repetition of words, distinguish vegetative sounds from linguistic and pre-linguistic sounds, monitor the frequency and duration of distracting background sounds, and the like.” [0388] “As we discussed, this system is expected to be especially useful for chronic, difficult to detect conditions such as autism, Alzheimer's disease, and the like.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).

Ip in view of Torres and Paul does not explicitly disclose however Krishnan teaches low level characteristics including mel-frequency cepstral coefficients (MFCC),…., ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
mel scale (MEL)…..([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)
collecting multi-channel characteristics from plurality of cloud-based applied behavior analysis (ABA) training courses ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.” [0073] “The instructions are preferably executed by computer-executable components preferably integrated with a network security system.”)
and tagging behavioral phenomenon in the ABA training courses ([0020] “…using a computer to assign at least one first emotional state score to the primary audio signal based on the first comparison…”)
mel-frequency cepstral coefficients (MFCC)… ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
….mel scale (MEL)…. ([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)


Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol, Torres’ techniques for generating a similarity score, and Paul’s techniques to generate a characteristic vector for each of the ABA training courses with Krishnan’s techniques for collecting multi-channel characteristics. The motivation for the combination of prior art elements is to improve the ABA protocol by utilizing characteristics such as Mel-Frequency Cepstral Coefficients (MFCCs) (See Krishnan, Background).
Regarding claim 2, Ip discloses wherein receiving includes receiving behavioral phenomenon that includes acoustic characteristics or visual characteristics ([pg. 4] “The Kinect sensor allowed students to interact with the virtual scene in an intuitive way and the additional camera system could recognize and record students' facial expressions during learning.”)
Regarding claim 4, Ip in view of Torres does not explicitly disclose however Paul teaches …filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”)
…energy, ([0167] “Maximum spectral energy in dB”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
and pitch, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).

Ip in view of Torres and Paul does not explicitly disclose however Krishnan teaches wherein collecting includes identifying characteristics selected from the group consisting of mel-frequency cepstral coefficients (MFCC)… ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
….mel scale (MEL)…. ([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol, Torres’ techniques for generating a similarity score, and Paul’s techniques to generate a characteristic vector for each of the ABA training courses with Krishnan’s techniques for collecting multi-channel characteristics. The motivation for the combination of prior art elements is to improve the ABA protocol by utilizing characteristics such as Mel-Frequency Cepstral Coefficients (MFCCs) (See Krishnan, Background).
Regarding claim 5, Ip discloses wherein receiving includes receiving behavioral phenomenon selected from the group consisting of verbal protests ([pg. 5] “This scenario is designed to help children getting used to the immersive virtual reality environment during the first two training sessions and provide a peaceful environment for them to calm down during emotional outbursts in the following sessions.”)

Ip does not explicitly disclose however Torres teaches and repeated speaking ([0049] “Typically developing subjects (TD) verbally communicate the succession of events to the experimenter.”)


Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol with Torres’ techniques for generating a similarity score. The motivation for the combination of prior art elements is to use the similarity score to distinguish, but to also treat different types of autism (See Torres, Background).
Regarding claim 6, Ip in view of Torres does not explicitly disclose however Paul teaches aggregating and clustering multi-channel characteristics for the ABA training courses to form aggregated characteristics for the ABA training courses ([0249] “ Generally, the acoustic parameters relate to those vocalizations created by the key child, and non-acoustic parameters are those relating to the interactions, specifically those interactions between the key child and adults, and the environment that the child experiences.” [0332] “Furthermore, cluster-based feature analysis can be used for autism detection or the detection of other disorders/diseases…..In an alternative cluster-based transparent parameter analysis, clusters are developed in relation to the characteristics of speech and sound. These characteristics may include the pitch of the sound, the duration of the sound, the rhythm of the sound, the organization of the sound, etc.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).
Regarding claim 8, Ip in view of Torres does not explicitly disclose however Paul teaches clustering characteristic vectors of the ABA training courses to form the ASD profiles ([0279] “The model then is applied to that child to obtain the posterior probability of being class-c given the feature vector(s) as the observation. The process circulates through all children. In the end, each child will have its posterior probability of being class-c.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).
Regarding claim 9, Ip in view of Torres does not explicitly disclose however Paul teaches wherein the ASD profiles include a relationship between the ABA training course and an evaluation score ([0193] “To assess the language development of a child, one embodiment uses one or more recordings taken in the child's language environment.” [0194] “One particular embodiment uses 46 phone categories…..such as sounds that correspond to a breath, a cough, a laugh, a smack, “uh,” “uhum,” “um,” or silence…..To calculate an expressive language index z-score for the key child, ELZ(key child), the phone parameters PCn are used in the following equation: EL Z(key child)=b 1(AGE)*PC 1 +b 2(AGE)*PC 2 + . . . +b 46(AGE)*PC. The expressive language index includes a weight bn(age) associated with each phone category n at the age (AGE) of the key child. For example, b1(12) corresponds to the weight associated with phone category 1 at an age of 12 months, and b2(18) corresponds to the weight associated with phone category 2 at an age of 18 months.”)

Note: the ASD profiles are represented by (AGE) while PC represents the phone category to associate noises made by the child during the ASD training course (i.e. an audio interaction where the child interacts with the phone while in their respective environment) which has a direct correlation/relationship with the EL score.

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).
Regarding claim 10, Ip discloses wherein the evaluation score includes a Psycho-educational Profile 3 score ([pg. 11] Table 4 discloses an F value of 5.223 for PEP-3 Affective Expressions.)
Regarding claim 11, Ip discloses monitoring the child during deployment of the dynamic ABA protocol ([pg. 8] “Both the school teachers and the parents were invited to observe the training on two high resolution monitors, which display real-time video captured from two different angles. A parent log book was also designed and distributed to the parents so that they could observe, rate, assess their children in the home setting, as well as provided feedbacks to the trainers.”)

Ip does not explicitly disclose however Torres teaches and updating the dynamic ABA protocol responsive to responses of the child to the dynamic ABA protocol ([0047] “These objective measurements may be performed in about 15 minutes, with minimal disruption of daily routines. Notably, the task, the stimuli, the medication, etc. can be changed and the outcome very precisely measured before and after the manipulation to assess performance gains. Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured and personalized target therapies may be identified and tailored according to the neurodevelopmental and neurodegenerative disorder or ASD type.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol with Torres’ techniques for generating a similarity score. The motivation for the combination of prior art elements is to use the similarity score to distinguish, but to also treat different types of autism (See Torres, Background).
Regarding claim 12, Ip discloses receiving, by the processor device, behavioral phenomenon from the child….. ([pg. 4] “The Kinect sensor allowed students to interact with the virtual scene in an intuitive way and the additional camera system could recognize and record students' facial expressions during learning.”)
……through a remote system over a private network ([pg. 5] “The two workstations, namely the rendering workstation and the MOCAP
workstation, are connected via the 1-Gbps local area network (LAN) for data exchanging.”)
evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses ([pg. 10, Table 3]) Table 3 discloses a similarity score for each of the measures associated with ABA training courses as indicated by the mean and standard deviation. The standard deviation is used to identify scores which are outliers (i.e. scores which are not similar to other scores). The scores are evaluated through the output of a p-value assigned to each of the measures where a p-value < 0.05 indicates a statistically significant interaction.
and automatically controlling an operation of an interactive training device to deliver the dynamic, personalized ABA protocol to the child ([pg. 4] “The main objective of creating a VR-enabled system for ASD training is to facilitate the trainers with simulated virtual scenarios in which situated learning could be applied. The hardware and software environment, together with the VR contents, are designed and developed with three fundamental principles in mind.
(1) The VR scenarios should contain enough visual details and visual cues, and should be presented to the children in an
immersive VR environment with great fidelity;
(2) The VR scenarios should cover real life situations experienced by school-aged children in Hong Kong in their daily life;
(3) While giving the children sufficient freedom to interact with objects and avatars in the virtual scenarios, the trainers
should still be able to lead and maintain the psychoeducation procedures and intervene when it is necessary.”)


Ip does not explicitly disclose however Torres teaches collecting, using a camera…..video…… ([0049] “In a particular embodiment of the instant invention, real-time hand movements are captured from the subject (e.g., child) as he/she faces an interface (e.g. a computer monitor) and are used to trigger real-time videos (e.g., videos of self from a camera facing the subject, pre-recorded cartoon videos of the subject's preference, or the like). The videos are triggered by the subject's real-time motions of his/her hand.”)
generating, by the processor device, a similarity score for the child based on a similarity between the behavioral phenomenon and ASD profiles ([0102] “Similarities scale measures verbal concept formation, abstract verbal reasoning ability, and general intellectual ability…..WASI scaled scores represent performance of the individual in comparison to people from 6 to 89 years of age. Individual subtest scores are reported as T-scores so that a score of 41-59 is considered within the average range: Vocabulary (31); Block Design (67); Similarities (41)…”)
with the ABA training courses including teaching communication skills ([0070] “In a particular embodiment the set of postures thus learned by the subject are associated with intuitive gestures for communication that operate and control external media (e.g. play, rewind, pause, fast-forward, flicker, etc.).”)
determining, by the processor device, a dynamic, personalized ABA protocol for the child from a sorted list of the ABA training courses ([0158] “The ability to track learning gains in patients to identify the most effective form of sensory-motor feedback for a given individual can facilitate the identification of relevant movement parameters to tailor personalized therapies that exploit the best learning predispositions and the best sensory capabilities of each given individual. In this sense, the present methodology may be used in spectral developmental disorders—such as Autism—and in spectral neurodegenerative disorders as well—such as Parkinson's disease. Both disorders—whether present at the beginning or at the end of the human lifespan—produce a constellation of sensory-motor deficits with variable degrees of severity from individual to individual.”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol with Torres’ techniques for generating a similarity score. The motivation for the combination of prior art elements is to use the similarity score to distinguish, but to also treat different types of autism (See Torres, Background).

Ip in view of Torres does not explicitly disclose however Paul teaches a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer ([0097] “The system includes the recorder 108 connected to a processor-based device 200 that includes a processor 202 and a computer-readable medium, such as memory 204.… The device 200 may be any type of processor-based device, examples of which include a computer and a server. Memory 204 may be adapted to store computer-executable code and data.”)
…..and a microphone, behavioral phenomenon with multichannel characteristics from a child, the behavioral phenomenon including audio…… ([0032] “In one embodiment of the system and method for expressive language development, a method for detecting autism in a natural language environment includes using a microphone, sound recorder, and a computer programmed with software for the specialized purpose of processing recordings captured by the microphone and sound recorder combination. ”)
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”) 
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
by generating a characteristic vector for each for the ABA training courses from aggregated clusters of the multi-channel characteristics for each of the ABA training courses using cluster analysis ([0037] “The method further includes clustering each audio segment of the plurality of audio recordings according to audio characteristics of each audio segment to form a plurality of audio segment clusters.” [0263] “Previously, age-normalized features from different recordings are averaged together to form a single feature vector for a child. Alternatively, as in the present example, each individual recording and its feature vector may be used to obtain posterior probability. The incorporation of multiple recordings for a child may be done in the posterior probability space.”)
the controlling an operation including synthesizing interactive talks corresponding to autistic characteristics of the child determined by the evaluating ([0380] “In FIG. 42, an interaction 4200 between a child and a parent is monitored. In this example it may only be necessary to monitor who is speaking and measure the length of each speaking segment and the quiet time between utterances. The system in accordance with the various embodiment can develop metrics indicating the frequency and duration of the turn-taking, as well as indicating the cadence or other characteristics that help speakers, parents, educators, researchers, or other interested parties understand and improve the language environment. More detailed analysis can identify information in the sound signal that indicate tone, repetition of words, distinguish vegetative sounds from linguistic and pre-linguistic sounds, monitor the frequency and duration of distracting background sounds, and the like.” [0388] “As we discussed, this system is expected to be especially useful for chronic, difficult to detect conditions such as autism, Alzheimer's disease, and the like.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).

Ip in view of Torres and Paul does not explicitly disclose however Krishnan teaches low level characteristics including mel-frequency cepstral coefficients (MFCC),…., ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
mel scale (MEL)…..([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)
collecting multi-channel characteristics from plurality of cloud-based applied behavior analysis (ABA) training courses ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.” [0073] “The instructions are preferably executed by computer-executable components preferably integrated with a network security system.”)
and tagging behavioral phenomenon in the ABA training courses ([0020] “…using a computer to assign at least one first emotional state score to the primary audio signal based on the first comparison…”)
mel-frequency cepstral coefficients (MFCC)… ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
….mel scale (MEL)…. ([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)


Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol, Torres’ techniques for generating a similarity score, and Paul’s techniques to generate a characteristic vector for each of the ABA training courses with Krishnan’s techniques for collecting multi-channel characteristics. The motivation for the combination of prior art elements is to improve the ABA protocol by utilizing characteristics such as Mel-Frequency Cepstral Coefficients (MFCCs) (See Krishnan, Background).
Regarding claim 13, Ip discloses a remote system with a camera and….([pg. 3] “More recent inventions, such as Kinect (Shotton et al., 2013) and LeapMotion focusing on whole body gesture recognition and hand gesture cognition respectively, are also based on infrared camera enabled computer vision solution but packed in a much smaller and more accessible form factor.”)
receive the behavioral phenomenon from the child….. ([pg. 4] “The Kinect sensor allowed students to interact with the virtual scene in an intuitive way and the additional camera system could recognize and record students' facial expressions during learning.”)
……from the remote system over a private network ([pg. 4] “The Kinect sensor allowed students to interact with the virtual scene in an intuitive way and the additional camera system could recognize and record students' facial expressions during learning.”)
evaluate the similarity score against applied behavior analysis (ABA) training courses ([pg. 10, Table 3]) Table 3 discloses a similarity score for each of the measures associated with ABA training courses as indicated by the mean and standard deviation. The standard deviation is used to identify scores which are outliers (i.e. scores which are not similar to other scores). The scores are evaluated through the output of a p-value assigned to each of the measures where a p-value < 0.05 indicates a statistically significant interaction.
and automatically control an operation of an interactive training device to deliver the dynamic, personalized ABA protocol to the child ([pg. 4] “The main objective of creating a VR-enabled system for ASD training is to facilitate the trainers with simulated virtual scenarios in which situated learning could be applied. The hardware and software environment, together with the VR contents, are designed and developed with three fundamental principles in mind.
(1) The VR scenarios should contain enough visual details and visual cues, and should be presented to the children in an
immersive VR environment with great fidelity;
(2) The VR scenarios should cover real life situations experienced by school-aged children in Hong Kong in their daily life;
(3) While giving the children sufficient freedom to interact with objects and avatars in the virtual scenarios, the trainers
should still be able to lead and maintain the psychoeducation procedures and intervene when it is necessary.”)


Ip does not explicitly disclose however Torres teaches collect, using a camera…..video…… ([0049] “In a particular embodiment of the instant invention, real-time hand movements are captured from the subject (e.g., child) as he/she faces an interface (e.g. a computer monitor) and are used to trigger real-time videos (e.g., videos of self from a camera facing the subject, pre-recorded cartoon videos of the subject's preference, or the like). The videos are triggered by the subject's real-time motions of his/her hand.”)
generate, by the processor device, a similarity score for the child based on a similarity between the behavioral phenomenon and ASD profiles ([0102] “Similarities scale measures verbal concept formation, abstract verbal reasoning ability, and general intellectual ability…..WASI scaled scores represent performance of the individual in comparison to people from 6 to 89 years of age. Individual subtest scores are reported as T-scores so that a score of 41-59 is considered within the average range: Vocabulary (31); Block Design (67); Similarities (41)…”)
with the ABA training courses including teaching communication skills ([0070] “In a particular embodiment the set of postures thus learned by the subject are associated with intuitive gestures for communication that operate and control external media (e.g. play, rewind, pause, fast-forward, flicker, etc.).”) 
determine a dynamic, personalized ABA protocol for the child from a sorted list of the ABA training courses ([0158] “The ability to track learning gains in patients to identify the most effective form of sensory-motor feedback for a given individual can facilitate the identification of relevant movement parameters to tailor personalized therapies that exploit the best learning predispositions and the best sensory capabilities of each given individual. In this sense, the present methodology may be used in spectral developmental disorders—such as Autism—and in spectral neurodegenerative disorders as well—such as Parkinson's disease. Both disorders—whether present at the beginning or at the end of the human lifespan—produce a constellation of sensory-motor deficits with variable degrees of severity from individual to individual.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol with Torres’ techniques for generating a similarity score. The motivation for the combination of prior art elements is to use the similarity score to distinguish, but to also treat different types of autism (See Torres, Background).

Ip in view of Torres does not explicitly disclose however Paul teaches …..and a microphone ([0025] “Various embodiments involve a method of supporting vocabulary and language learning by positioning at least one microphone so as to capture sounds, including human-made sounds, in the listening environment of a learner or learners.”)
a processing system including a processor device and memory receiving input from the camera and the microphone ([0097] “The device 200 may be any type of processor-based device, examples of which include a computer and a server. Memory 204 may be adapted to store computer-executable code and data.” [0098] “The device 200 may be in communication with an input device 212 and an output device 214. The input device 212 may be adapted to receive user input and communicate the user input to the device 200. Examples of input device 212 include a keyboard, mouse, scanner, and network connection. User inputs can include commands that cause the processor 202 to execute various functions associated with the application 206 or the audio engine 208.”)
…..and a microphone, behavioral phenomenon with multichannel characteristics from a child, the behavioral phenomenon including audio…… ([0032] “In one embodiment of the system and method for expressive language development, a method for detecting autism in a natural language environment includes using a microphone, sound recorder, and a computer programmed with software for the specialized purpose of processing recordings captured by the microphone and sound recorder combination. ”)
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”) 
…filter bank (Fbank)…  ([0161] “MFCCs can be extracted using a number of filter banks with coefficients. In one embodiment, 40 filter banks are used with 36 coefficients.”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
…and high level characteristics including energy, ([0167] “Maximum spectral energy in dB”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
frequency, ([0147] “In addition, the audio engine 208 can analyze formant frequencies to identify segments including parentese.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
and pitch of the child, ([0157] “A seventh rule may be comparing segment pitch to thresholds. Segments having a pitch between 250 to 600 Hz may be classified as a vocalization.”)
by generating a characteristic vector for each for the ABA training courses from aggregated clusters of the multi-channel characteristics for each of the ABA training courses using cluster analysis ([0037] “The method further includes clustering each audio segment of the plurality of audio recordings according to audio characteristics of each audio segment to form a plurality of audio segment clusters.” [0263] “Previously, age-normalized features from different recordings are averaged together to form a single feature vector for a child. Alternatively, as in the present example, each individual recording and its feature vector may be used to obtain posterior probability. The incorporation of multiple recordings for a child may be done in the posterior probability space.”)
the controlling an operation including synthesizing interactive talks corresponding to autistic characteristics of the child determined by the evaluating ([0380] “In FIG. 42, an interaction 4200 between a child and a parent is monitored. In this example it may only be necessary to monitor who is speaking and measure the length of each speaking segment and the quiet time between utterances. The system in accordance with the various embodiment can develop metrics indicating the frequency and duration of the turn-taking, as well as indicating the cadence or other characteristics that help speakers, parents, educators, researchers, or other interested parties understand and improve the language environment. More detailed analysis can identify information in the sound signal that indicate tone, repetition of words, distinguish vegetative sounds from linguistic and pre-linguistic sounds, monitor the frequency and duration of distracting background sounds, and the like.” [0388] “As we discussed, this system is expected to be especially useful for chronic, difficult to detect conditions such as autism, Alzheimer's disease, and the like.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol and Torres’ techniques for generating a similarity score with Paul’s techniques to generate a characteristic vector for each of the ABA training courses. The motivation for the combination of prior art elements is to use the characteristic vector make predictions or recommendations based on content or changes (See Paul, Background).

Ip in view of Torres and Paul does not explicitly disclose however Krishnan teaches low level characteristics including mel-frequency cepstral coefficients (MFCC),…., ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
mel scale (MEL)…..([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)
collect multi-channel characteristics from plurality of cloud-based applied behavior analysis (ABA) training courses ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.” [0073] “The instructions are preferably executed by computer-executable components preferably integrated with a network security system.”)
and tagging behavioral phenomenon in the ABA training courses ([0020] “…using a computer to assign at least one first emotional state score to the primary audio signal based on the first comparison…”)
mel-frequency cepstral coefficients (MFCC)… ([0020] “This computerized method includes: using a computer to extract at least two features from the primary audio signal, wherein at least one of those features is a Mel-Frequency Cepstral Coefficient (MFCC), and at least one those features is a statistical feature.”)
….mel scale (MEL)…. ([0055] “In some embodiments, this is done by using the average of the feature within the subsection, where the x-axis 209 represents the number of points (i.e. subsections) and the y-axis 213 represents the Mel Frequency (Mels). In some embodiments, the Mel Frequency of each point is normalized such that the maximum is +1 and the minimum is −1.”)


Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ip’s techniques for determining a ABA protocol, Torres’ techniques for generating a similarity score, and Paul’s techniques to generate a characteristic vector for each of the ABA training courses with Krishnan’s techniques for collecting multi-channel characteristics. The motivation for the combination of prior art elements is to improve the ABA protocol by utilizing characteristics such as Mel-Frequency Cepstral Coefficients (MFCCs) (See Krishnan, Background).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 8.


Response to Arguments
Applicant’s arguments filed on 22 July 2022 have been considered, but are not fully persuasive. 
Regarding the 101 rejection, on pages 11-12 the applicant argues that the claim does not recite any method of organizing human activity which the examiner has equated to a set of instructions. The applicant asserts that the teaching for following rules or instructions comes from Bilski v. Kappos and explains that when comparing the present claims to Bilski, the closest analogy would be the actual ABA training courses, as the ABA training course teaches the child a useful lesson. The applicant points out that the present application is not attempting to patent the known ABA training courses. The present application covers a novel method for selecting an appropriate and useful ABA training course for a child based on the behavioral phenomenon of the child and the characteristics of the ABA training course. The applicant states that this is far outside any methods for organizing human activity.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the arguments made do not apply to the current rejection as the claims were identified as reciting a mental process. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a processor, everything else in the context of this claim encompasses mental processes.  

The applicant argues on pages 12 to 18 that the examiner has overgeneralized the invention features recited in claims 1 and 12-13. Applicant points to claim 70 of Section 31: Screening for Gene Alterations (hereinafter "Screening") of the 2016 USPTO guidelines "Subject Matter Eligibility Examples: Life Sciences" to assert that the claim is directed to a process, which is one of the statutory categories of invention. Applicant also uses claim 70 to assert that the present claims recites patent eligible subject matter. Applicant states that the steps of the present claims are very different from steps which were actually routinely or conventionally used by scientists at the time the invention was made and the application was filed, and further there is a very urgent need for early diagnosis of types of Autism, as recited in paragraph [0002] of the Specification as filed,
stating in relevant part, "While biological markers and specific causes for ASD have yet to be found, very early diagnosis and intervention are still the main approach to the condition". Thus, applicant asserts the present claimed systems and methods are an improvement to conventional diagnosis systems for autism, and provide early and accurate diagnosis and a plan to assist the individual with autism, which is clearly an improvement in the medical diagnosis field, in satisfaction of the requirements of 35 USC 101. Applicant argues that the present claims employ an interactive training device as a necessary device for carrying out the inventive process recited in claim 1, at least because the interactive device enables remote access to the ABA training courses which the particular
individual with autism has been identified as requiring for helping alleviate their condition. Applicant also states that the multi-channel characteristics "including mel-frequencv cepstral coefficients (MFCC), filter bank (Fbank), mel scale (MEL), and high level characteristics including energy, frequency, and pitch of the child", were not "actually routinely or conventionally used by scientists at the time the invention was made and the application was filed" and the usage of such characteristics to make a determination regarding a type of autism clearly amount to "more than a mere instruction to "apply" the abstract idea using well-understood, routine or conventional techniques in the field". The last point the applicant makes is that the clustering component would be known to those of ordinary skill in the art to actually increase the speed of the computer during processing operations while executing the steps of the claimed invention at least because fewer items to process during runtime frees up processing power for the execution of the process, and thus, improves diagnosis speed in addition to the various improvements discussed above. Applicant also points to the newly added limitations of collecting data using a camera and a microphone and synthesizing data being clearly directed to a real-world application, and is creating something in the real world that does not yet exist in response to the steps of the present claims.

Examiner respectfully disagrees with the applicant’s arguments. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of autism spectrum disorder assessment, the claimed invention purports to use generic computer components as a tool to automate the assessment of autism spectrum disorder including synthesizing interactive talks corresponding to the autistic characteristics of the child. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0002] in the specification, is the lack of biological markers and the lack of identification of specific causes of autism spectrum disorder. The applicant has also established in [0021] that ASD intervention can be performed by professionals, but the costs for training and intervention are high. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Utilization of a clustering component to “increase the speed of the computer during processing operations while executing the steps of the claimed invention….. free[ing] up processing power for the execution of the process”, as argued by the applicant, does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. The elements or functions of the present application are not beyond those recognized in the art or the courts as being well-understood, routine, and conventional activity. In regards to the collecting and usage of multi-channel characteristics, examiner points out that the examiner has cited prior art according to the guidelines set forth by the Berkheimer Memo issued by the USPTO which demonstrates that these characteristics have been recognized as well-understood, routine, and conventional activity where these characteristics have been used to help people suffering from social impairments such as autism [0004] of Krishnan. Thus, the claimed elements do not amount to significantly more than the judicial exception. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues on pages 20 to 22 that Paul does not teach generating characteristic vectors for each for the ABA training courses and instead teaches looking at multiple recording of a child to form a feature vectors for the child to obtain posterior probability. Applicant asserts that Paul is related to assessing various features of the child and states that Paul fails to teach or even suggest assessing the ABA training courses including teaching communication skills. Applicant concludes by stating that Paul fails to cure the deficiencies of Ip in view of Torres and thus the cited references fail to teach or suggest “evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses, by generating characteristic vectors for each for the ABA training courses from aggregated characteristics for each of the ABA training courses including teaching communication skills,” as recited in claims 1 and 12-13. The applicant also states that Krishnan does not teach collecting multi-channel characteristics from ABA training course and fails to cure the deficiencies of Ip in view of Torres in further view of Paul in that it does not teach generating characteristic vectors for the speech signal from aggregated characteristics of the each for the speech signals. Applicant also requests withdrawal of the dependent claims.


Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that Paul is a much narrower interpretation of the applicant’s claims. Additionally, examiner relied on [0017] of the applicant’s specification states that ABA training courses can include audio and/or video interaction with the child. The specification provides no explicit definition of what is an ABA training course or what are ABA training courses and keeps the interpretation open-ended. Paul aggregates age-normalized features from multiple recordings (audio interactions) of a child to generate a vector while Krishnan still teaches the various multi-channel characteristics. Ip is a narrow interpretation and still teaches evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses where the applicant’s claims do not disclose how the scores are actually evaluated. 

On pages 22 to 24 the applicant argues that the cited references do not teach the amended claims in regards to a personalized ABA protocol and the newly added limitations that disclose collecting behavioral phenomenon with multi-channel characteristics corresponding to the child.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that while Torres has been cited to teach the collecting of the video and the determining of a dynamic personalized ABA protocol for the child, Paul and Krishnan have been cited to narrowly teach the collecting of the audio and collecting of the multi-channel characteristics. The remaining dependent claims are still rejected under USC 103. Therefore, the 103 rejection is maintained.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626